Citation Nr: 0947246	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-28 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for status post arthroscopy of the left knee.
 
2.  Entitlement to an initial disability rating higher than 
10 percent for degenerative disc disease of the cervical 
spine at C3-4, C4-5, and C5-6. 

3.  Entitlement to service connection for a bulging disc of 
the lumbar spine (also referred to as a lumbar spine 
disability).

4.  Entitlement to service connection for irritable bowel 
syndrome.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk


INTRODUCTION

The Veteran had active service from December 1986 to December 
1989, from November 1990 to May 1991, and from April 1994 to 
June 2005, including a tour in the Persian Gulf.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which 
granted service connection for the left knee disability and 
the cervical spine disability.  The RO assigned an initial 10 
percent rating for each disability retroactively effective 
from June 27, 2005, the day following the Veteran's discharge 
from active military service.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999) (indicating when this occurs VA 
adjudicators must consider whether the Veteran's rating 
should be "staged" to compensate her for times since the 
effective date of her award when her disability may have been 
more severe than at others).  The May 2006 rating decision 
also denied the Veteran's claims for entitlement to service 
connection for a lumbar spine disability and irritable bowel 
syndrome.

In a September 2008 rating decision, the RO increased the 
Veteran's initial rating for her cervical spine disability to 
100% effective from May 29, 2005.  In a subsequent March 2009 
rating decision, the RO continued the Veteran's initial 
rating of 10 percent for her cervical spine disability, 
effective from August 1, 2008.

The issues of entitlement to service connection for a lumbar 
spine disability and irritable bowel syndrome are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  There is no credible evidence that the Veteran's left 
knee disability presents X-ray evidence of the involvement of 
2 or more major joints or 2 or more minor joint groups with 
occasional incapacitating exacerbations; or, limitation of 
motion of flexion or extension; or, moderate recurrent 
subluxation or lateral instability.

2.  Throughout this appeal, the Veteran's cervical spine 
disability did not present symptoms of forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 10 percent for the left knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.71a, Diagnostic Codes (DCs) 
5099-5010 (2008).  

2.  The criteria for an initial disability rating greater 
than 10 percent for the cervical spine disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, DC 5242 (see also 
DC 5003) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA case law, regulations and 
statutory provisions, the relevant factual background, and an 
analysis of its decision.

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in July 
2005, September 2005, and August 2008.  The letters informed 
her of the evidence required to substantiate her claims and 
of her and VA's respective responsibilities in obtaining 
supporting evidence.  

The Board notes that the in cases, as here, where an 
increased-rating claim arose in another context - namely, 
the Veteran trying to establish her underlying entitlement to 
service connection, and the claims were subsequently granted 
and she has appealed a downstream issue such as the initial 
disability rating assigned, the underlying claim has been 
more than substantiated, it has been proven, thereby 
rendering § 5103(a) notice no longer required because its 
intended purpose has been fulfilled.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008).  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of her claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing her.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained her service treatment records 
(STRs), private medical records, VA treatment records, and 
lay statements in support of her claims.  In addition, the RO 
arranged for VA compensation examinations to assess the 
severity of her left knee disability and cervical spine 
disability, which are now the determinative downstream issues 
since her appeal is for higher initial ratings for these 
disabilities.   See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  See also Caffrey v. Brown, 6 Vet. App. 377 
(1994).  The record is adequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2009).  Here, the most recent VA 
compensation examination of the Veteran's left knee 
disability was in February 2007, and the most recent VA 
compensation examination of the Veteran's cervical spine 
disability was in January 2009.  And the reports of those 
evaluations contain all findings needed to properly evaluate 
her disabilities.  38 C.F.R. § 4.2.  Consequently, another 
examination to evaluate the severity of these disabilities is 
not warranted because there is sufficient evidence, already 
of record, to fairly decide these claims insofar as assessing 
the severity of the disabilities.  See Caffrey v. Brown, 
6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 
482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

General Regulations and Statutes for a Higher Initial Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2008).  
If a Veteran has an unlisted disability, it will be rated 
under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20 (2008); see 38 C.F.R. 
§ 4.27 (2008) (providing specific means of listing DC for 
unlisted disease or injury). 

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3 (2008).  

And as already alluded to, if, as here, there is disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based upon the facts found.  That is to say, 
VA may "stage" the rating to compensate the Veteran for times 
since the effective date of her award when her disability may 
have been more severe than at others.  Fenderson, 12 Vet. 
App. at 125-26.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
they were raised by the Veteran, as well as the entire 
history of the Veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).

Whether the Veteran is Entitled to an Initial Rating Higher
 than 10 Percent for a Left Knee Disability

The Veteran asserts that she is entitled to a higher initial 
rating for her service-connected left knee disability, 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.71a, DCs 5099-5010, referring to arthritis, due to trauma, 
substantiated by X-ray findings.  (2008).

Under DC 5010, arthritis, if as here due to trauma, is rated 
as degenerative arthritis or osteoarthritis under DC 5003.  

Under DC 5003, degenerative arthritis, a 10 percent rating is 
warranted when there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  A 20 
percent rating is warranted where there is X-ray evidence of 
the involvement of 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, DC 5003.  

DC 5003 also indicates the arthritis will be rated on the 
basis of the extent it causes limitation of motion in the 
affected joint.

Limitation of flexion under DC 5260 is noncompensable if 
flexion is limited to 60 degrees.  38 C.F.R. § 4.71a, DC 
5260.  A 10 percent evaluation is warranted if flexion is 
limited to 45 degrees, and a 20 percent evaluation is 
warranted when flexion is limited to 30 degrees.  The highest 
rating of 30 percent if warranted when flexion is limited to 
15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension is noncompensable if extension is 
limited to 5 degrees.  38 C.F.R. § 4.71a, DC 5261.  DC 5261 
also provides for a 10 percent evaluation when extension is 
limited to 10 degrees; a 20 percent evaluation when extension 
is limited to 15 degrees; a 30 percent evaluation when 
extension is limited to 20 degrees; a 40 percent evaluation 
when extension is limited to 30 degrees; and a 50 percent 
evaluation when extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, DC 5261.

If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.

Under DC 5257, for "other" knee impairment, a 10 percent 
rating is warranted for "slight" recurrent subluxation or 
lateral instability.  A higher 20 percent rating requires 
"moderate" recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in VA's Rating 
Schedule.  And rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  That 
is to say, use of these descriptive terms is not altogether 
dispositive of the rating that should be assigned, but it is 
nonetheless probative evidence to be considered in making 
this important determination.  38 C.F.R. §§ 4.2, 4.6.

In VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), 
VA's General Counsel held that a claimant who has arthritis 
and instability of the knee may be rated separately under DC 
5003-5010 (for the arthritis) and DC 5257 
(for the instability) based on additional disability.  It was 
specified that, for a knee disorder already rated under DC 
5257, a claimant would have additional disability justifying 
a separate rating if there is limitation of motion under DC 
5260 (flexion) or DC 5261 (extension).  Hence, if a claimant 
has a disability rating under DC 5257 for instability of the 
knee and there is also X-ray evidence of arthritis and 
resulting limitation of motion, a separate rating is 
available under DC 5003-5010.  Likewise, if a claimant has a 
disability rating under DC 5003 for arthritis of the knee, 
and there is evidence of instability, a separate rating is 
available under DC 5257.  See VAOPGCPREC 9-98 (August 14, 
1998) (clarifying that, to receive separate ratings on this 
basis, the Veteran must at least have sufficient limitation 
of motion to meet the threshold minimum requirements for a 0 
percent rating under either DC 5260 or 5261, for flexion or 
extension respectively, or have pain causing additional 
limitation of motion to at least these extents).  It is also 
possible to receive separate ratings for limitation of 
flexion (DC 5260) and limitation of extension (DC 5261) for 
disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 
17, 2004).

Furthermore, when an evaluation of a disability, such as in 
this case, is based upon limitation of motion, the Board must 
also consider, in conjunction with the otherwise applicable 
DC, any additional functional loss the Veteran may have 
sustained by virtue of other factors as described in 
38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse.  A finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by 
the visible behavior of the Veteran.  38 C.F.R. § 4.40; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  If a Veteran 
is already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 
4.45 are applicable.  Johnston, 10 Vet. App. at 80.

The evidence of record shows the Veteran is not entitled to a 
rating higher than 10 percent under DC 5010.  The February 
2007 VA examiner, based on X-ray findings, determined that 
the Veteran did not have evidence of arthritis in her left 
knee.  Additionally, the Veteran denied symptoms of 
incapacitation or instability at the March 2006 and February 
2007 VA examinations.    

The evidence also does not support more than a 10 percent 
rating under DC 5010 since the Veteran had a slight 
limitation of motion on flexion (to 125 degrees) at the March 
2006 VA examination and normal range of motion on flexion 
(140 degrees) at the February 2007 VA examination.  
Additionally, the Veteran had no additional functional 
impairment, including additional limitation of motion, from 
the DeLuca factors such as pain, weakness, impaired 
endurance, or fatigue at any of the VA examinations.  She 
also had normal extension, to 0 degrees, so she is not 
entitled to even the minimum noncompensable rating of 0 
percent under DC 5261.  

Furthermore, the evidence shows the Veteran is not entitled 
to a rating higher than 10 percent under DC 5257.  The 
evidence of record does not establish that the Veteran's left 
knee presents symptoms of moderate recurrent subluxation or 
lateral instability.  In the February 2007 VA examination, 
the VA examiner determined that the Veteran does not 
experience subluxation, instability, or incapacitation.  
Additionally, the VA Medical Center (VAMC) and private 
medical outpatient treatment records are unremarkable for any 
complaint, diagnoses of, or treatment for subluxation or 
lateral instability of the Veteran's left knee.  Therefore, 
the Veteran is not entitled to a rating higher than 10 
percent under DC 5257.
	
The Veteran's contentions regarding her left knee condition 
are outweighed by the post-service medical record which, as a 
whole, provides evidence against a finding that the Veteran 
has X-ray evidence of the involvement of 2 or more major 
joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations; or, limitation of motion, 
flexion, or extension; or, moderate recurrent subluxation or 
lateral instability - the requirements for the next higher 
evaluation.
	
Since, as mentioned, the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson, 12 Vet. App. 
at 125-26.  The Veteran, however, has not met the 
requirements for a higher rating at any time since the 
effective date of her award, so the Board may not stage her 
rating because she has been, at most, 10 percent disabled 
during the entire period at issue.

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in her favor and her 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2008); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

Whether the Veteran is Entitled to an Initial Rating Higher
 than 10 Percent for a Cervical Spine Disability

The Veteran asserts that she is entitled to a higher initial 
rating for her service-connected cervical spine disability, 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.71a, DC 5242 (see also DC 5003), degenerative arthritis of 
the spine. 

Under DC 5242, degenerative arthritis of the spine is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent rating is warranted when there is 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  

A higher 20 percent rating is warranted when there is forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

These criteria apply with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the combined range of motion of the cervical spine 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion for the cervical spine is 
340 degrees.  38 C.F.R. § 4.71a, DC 5242, Note (2).

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable DC, any additional functional loss 
the Veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Such factors include more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse.  A finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by 
the visible behavior of the Veteran.  38 C.F.R. § 4.40; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

If a Veteran is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. 
App. at 80.

Based on the results of the November 2005, February 2007, and 
January 2009 VA examinations, the Board finds that the 
Veteran's cervical spine disability only warrants a 10 
percent rating because the Veteran's forward flexion of her 
cervical spine was 0-43 degrees, 0-40 degrees and 0-45 
degrees respectively - consistently greater than 30 degrees.  
As well, at that examination, her combined range of motion of 
the cervical spine was greater than 170 degrees at each of 
these examinations (it was 297 degrees in November 2005 and 
305 degrees in January 2009).  Additionally, all of the 
VA examiners determined the Veteran did not have muscle 
spasms, atrophy, guarding on either the left or right side of 
the spine, reverse lordosis, scoliosis, or kyphosis.  

There was evidence of pain on motion following repetitive use 
of the cervical spine at the January 2009 VA examination.  
However, the Veteran is not entitled to a higher evaluation 
under DeLuca because there is no objective medical evidence 
that more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, or deformity or atrophy from disuse cause 
functional loss sufficient to meet the criteria for a 20 
percent evaluation.  38 C.F.R. §§ 4.40 and 4.45. DeLuca, 8 
Vet. App. at 206.

Under DC 5003, when limitation of motion is noncompensable, a 
20 percent rating requires X-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups 
with occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, DC 5003.  Under DC 5242, the Veteran's limitation of 
motion due to her cervical spine disability is compensable 
(i.e., 10-percent disabling), as opposed to noncompensable, 
and therefore this second portion of DC 5003 is inapplicable.

The Board notes that the Veteran has also diagnosed with 
degenerative disc disease of the cervical spine during the 
January 2009 VA examination.  Degenerative disc disease is 
evaluated under 38 C.F.R. § 4.71a, DC 5243, intervertebral 
disc syndrome based on incapacitating episodes.

Under DC 5243, intervertebral disc syndrome (preoperatively 
or postoperatively) is evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine, or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25 (the combined ratings table).

According to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
rating requires evidence of incapacitating episodes having a 
total duration of at least 1 week but less than 2 weeks 
during the past 12 months.  A 20 percent rating requires 
evidence of incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent rating requires evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a, DC 5243.  

For purposes of assigning evaluations under DC 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note 1.  

The Veteran has a diagnosis of degenerative disc disease of 
the cervical spine.  There is evidence of record indicating 
that the Veteran had an incapacitating episode (as defined by 
DC 5243) due to her cervical spine disability from May 2008 
to July 2008.  However, the Veteran has already been 
compensated for this incapacitating episode with the 100 
percent schedular rating that was assigned for this time 
period.  The record does not contain evidence that the 
Veteran has experienced additional incapacitating episodes 
due to her cervical spine disability beyond these already-
compensated three months   Therefore, the Formula for Rating 
Intervertebral Disc Syndrome does not apply to the Veteran.

Additionally, as mentioned above, the General Rating Formula 
for Diseases and Injuries of the Spine has already been 
applied to the Veteran's cervical spine disability.

Finally, the Veteran does experience numbness and tingling in 
her left arm due to her cervical spine disability.  However, 
the Veteran already has a separate rating for this 
radioculopathy.  The disorder was rated as 10 percent 
disabling until it was reduced to noncompensable effective.  
Therefore, the Board does not need to decide whether the 
Veteran is entitled to a separate rating for her neurological 
manifestations.

The Board has also reviewed VAMC outpatient treatment records 
and private medical records, but they do not present evidence 
contrary to that above.

Since, as mentioned, the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson, 12 Vet. App. 
at 125-26.  The Veteran, however, has not met the 
requirements for a higher rating at any time since the 
effective date of her award, so the Board may not stage her 
rating because she has been, at most, 10 percent disabled 
during the entire period at issue.

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in her favor and her 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2008); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).



Extraschedular Evaluation

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms".  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).

Here, there is no doubting the Veteran's symptoms cause some 
impairment in her occupational functioning and capacity.  But 
the extent of her impairment is adequately contemplated by 
the rating criteria, which reasonably describe the effects of 
her disabilities.  According to 38 C.F.R. § 4.1, generally, 
the degrees of disability specified in the rating schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  The 
Board finds no reason to refer this case to the Compensation 
and Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b).  That is, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment (meaning above and beyond that contemplated by the 
schedular rating assigned), to suggest the Veteran is not 
adequately compensated by the regular rating schedule.  All 
of the evaluation and treatment she has received for her left 
knee disability and cervical spine disability has been on an 
outpatient basis, not as an inpatient.  During her recent 
February 2007 and January 2009 VA compensation examinations, 
she acknowledged that her left knee disability and cervical 
spine disability have no effect on her usual occupation and 
daily activities.  This level of occupational and other 
impairment in her daily living is contemplated by the 10 
percent schedular ratings she already has.  See also Bagwell 
v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

The claim for an initial disability rating higher than 10 
percent for the left knee disability is denied.

The claim for an initial disability rating higher than 10 
percent for the cervical spine disability is denied.


REMAND

Regrettably, the Board must remand the claims for entitlement 
to service connection for a lumbar spine disability and 
irritable bowel syndrome for further development and 
consideration.  Although the Board sincerely regrets this 
additional delay, it is necessary to ensure there is a 
complete record upon which to decide these claims so the 
Veteran is afforded every possible consideration.

In regards to the Veteran's claim for entitlement to service 
connection for a lumbar spine disability, the Veteran's 
military enlistment examination did not note or otherwise 
detect a pre-existing lumbar spine disability.  Several times 
during service, she was seen by a physician for complaints of 
back pain and diagnosed with mechanical lower back pain.  The 
radiological findings were negative.  Post-service, at the 
November 2005 and February 2007 VA compensation examinations, 
based on X-ray findings, the Veteran was diagnosed with 
partial sacralization of the L5 vertebra.  The Veteran did 
not have evidence of a degenerative condition.

Generally, a congenital disease or defect is not service 
connectable as a matter of express VA regulation.  38 C.F.R. 
§§ 3.303(c), 4.9.  The only possible exception is if there is 
evidence of additional disability due to aggravation during 
service of the congenital disease, but not defect, by 
superimposed disease or injury.  VAOPGCPREC 82-90; Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 
11-99. 

When no preexisting disorder is noted upon entry into 
service, the Veteran is presumed to have been in sound 
condition upon entry and the presumption of soundness arises.  
38 U.S.C.A. § 1111; Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).

VA's General Counsel has held that in order to rebut the 
presumption of sound condition under 38 U.S.C. § 1111, for 
disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service, and 
that the disease or injury was not aggravated by service.  
The Veteran is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The United States 
Court of Appeals for the Federal Circuit adopted the 
General Counsel's position in the Wagner decision mentioned.

Conversely, if a pre-existing disorder is noted upon entry 
into service, the Veteran cannot bring a claim for service 
connection for that disorder, but she may bring a claim for 
service-connected aggravation of that disorder.  See Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id., at (b)(1).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity during 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Therefore, an examination and opinion are needed before the 
Board may make an informed decision concerning this claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).   

The evidence currently on file is insufficient to make a 
decision on the claim, in that a medical opinion is needed to 
determine the etiology of the Veteran's lumbar spine 
disability and, in particular, the odds she developed this 
condition while in the military (or, instead, necessarily had 
it before service if congenital).  But even if congenital, 
there needs to be some medical indication of whether there is 
additional disability from aggravation during service by a 
superimposed condition.  The examiner should address both 
theories of service connection, direct incurrence and 
possible aggravation of a pre-existing condition.

In regards to the Veteran's claim for entitlement to service 
connection for irritable bowel syndrome, the first and indeed 
perhaps most fundamental requirement for any service-
connection claim is there must be competent evidence of the 
existence of the currently claimed disability.  See Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the Veteran has 
it; without this minimum level of proof, there is no valid 
claim).  During service, from 1995 to 2003, the Veteran was 
diagnosed with and treated for irritable bowel syndrome.  The 
Veteran left the military in 2005.  Post-service, the Veteran 
does not have a current diagnosis of irritable bowel 
syndrome.  However, the Veteran asserts that she still has 
irritable bowel syndrome, even though she has not sought 
treatment for it since service.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu, 2 Vet. App. 494 (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, even 
though the Veteran does not have a more current diagnosis, 
her own statements regarding her irritable bowel syndrome 
symptoms are enough to trigger VA's obligation to provide an 
examination for the Veteran.  

Since there is competent lay evidence of current disability, 
and competent medical evidence of treatment in service, 
an opinion is needed regarding whether the Veteran currently 
has irritable bowel syndrome.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. 
§ 3.159(c)(4). 

Furthermore, additional VCAA notice is needed to comply with 
the decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007), insofar as notifying the Veteran of all elements 
of her claims, including concerning the downstream effective 
date.

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1. Send the Veteran a VCAA notice 
letter to comply with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007), in terms of 
apprising the Veteran of all elements 
of her claims, including the downstream 
effective date element.

2.  Schedule the Veteran for a VA 
examination to obtain a medical opinion 
indicating whether it is clear and 
unmistakable that her lumbar spine 
disability is congenital.  If it is 
congenital, is it also clear and 
unmistakable that she does not have 
additional disability due to aggravation 
of this condition during her 
military service beyond the condition's 
natural progression.

If, on the other hand, it is determined 
the Veteran did not have this condition 
prior to beginning her military service, 
is it at least as likely as not that her 
lumbar spine disability is attributable 
to her military service.

Inform the examiner that the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

"Clear and unmistakable evidence" 
means "with a much higher certainty 
than 'at least as likely as not' or 
'more likely than not.'"

The examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable.  If the 
examiner cannot provide the requested 
opinion without resorting to 
speculation, she or she should 
expressly indicate this.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other 
history.

Advise the Veteran that failure to 
report for her scheduled VA 
examination, without good cause, 
may have adverse consequences on her 
claim.

3.  Schedule the Veteran for an 
appropriate VA examination to obtain a 
medical nexus opinion 
indicating whether it is at least as 
likely as not (50 percent or more 
probable) that the Veteran has a 
current disability of irritable bowel 
syndrome.

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

The examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other 
history.

Advise the Veteran that failure to 
report for her scheduled VA 
examination, without good cause, may 
have adverse consequences on this 
claim.

4.  Then readjudicate the Veteran's 
claims in light of the additional 
evidence.  If the claims are not 
granted to her satisfaction, send the 
Veteran and her representative a 
supplemental statement of the case 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration of the claims.

The Veteran need take no action until she is so informed.  
She has the right to submit additional evidence and argument 
concerning the claims the Board has remanded to the RO via 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of these claims as a result of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


